 Case 3:19-cv-01204-NJR Document 27 Filed 08/25/20 Page 1 of 2 Page ID #163




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN KOCHER,
 #Y30177,

                      Plaintiff,

 v.                                           Case No. 19-cv-01204-NJR

 PERRY MYERS, et al.,

                      Defendants.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court for case management purposes. Defendant Perry

Myers was issued summons on Plaintiff’s Complaint on May 14, 2020 (Doc. 14).

Defendant Myers returned the waiver the same day, and his Answer was due July 13,

2020. (Doc. 15). As of this date, Defendant Myers has failed to move, answer, or otherwise

plead in response to the Complaint.

      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. FED. R. CIV. P.

55(a). Accordingly, the Court ORDERS as follows:

      (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against
             Defendant Myers in accordance with Federal Rule of Civil Procedure
             55(a).

      (2)    Plaintiff is ORDERED to move for default judgment against
             Defendant Myers on or before September 15, 2020, in accordance
             with Federal Rule of Civil Procedure 55(b).



                                      Page 1 of 2
 Case 3:19-cv-01204-NJR Document 27 Filed 08/25/20 Page 2 of 2 Page ID #164




      (3)    If Plaintiff fails to move for default judgment as set forth in this
             Order, this entire action will be dismissed as to Defendant Myers for
             failure to prosecute and/or failure to comply with an order of the
             Court.

      (4)    The Clerk of Court is DIRECTED to transmit a copy of this Order
             and the entry of default to Plaintiff and to Defendant Myers.

      Finally, the Motion for Discovery (Doc. 22) filed by Plaintiff Kocher is DENIED.

Once all Defendants have filed an Answer to the Complaint, the Court will enter an Initial

Scheduling Order, which will establish time lines and provide the parties information

regarding initial discovery disclosures and identification of Jane Doe Nurse.

      IT IS SO ORDERED.

      DATED: August 25, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 2 of 2
